Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Second Amendment”),
dated as of December 7, 2015, is made among NANOSPHERE, INC., a Delaware
corporation (the “Borrower”), NSPH FUNDING LLC, a Delaware limited liability
company (“NSPH”), in its capacity as collateral agent (in such capacity,
“Collateral Agent”) and the Lenders listed on Schedule 1.1 of the Loan and
Security Agreement (as defined below) or otherwise a party hereto from time to
time, including NSPH and SWK FUNDING LLC, a Delaware limited liability company
(“SWK”), each in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”).

The Borrower, the Lenders and the Collateral Agent are parties to a Loan and
Security Agreement dated as of May 14, 2015 (the “Loan and Security Agreement”).
The Borrower has requested that the Lenders agree to certain amendments to the
Loan and Security Agreement. The Lenders have agreed to such request, subject to
the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Second Amendment (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Second Amendment and are
incorporated herein by this reference.

SECTION 2 Amendments to the Loan and Security Agreement.

(a) The Loan and Security Agreement shall be amended as follows effective as of
the Second Amendment Effective Date:

(i) New Definition. The following definition is added to Section 1.4 in its
proper alphabetical order:

“Adjusted Cash Flow” means, for any period, an amount (which may be a negative
number) equal to the sum of (a) Net Income, plus (b) Depreciation and
Amortization, plus (c) Non-Cash Operating Expenses, minus (d) Capital
Expenditures.

“Atlas Assay” means diagnostic tests to be run on the Atlas System.

“Atlas System” means Borrower’s next generation Product platform in development
as of the Second Amendment Effective Date.

“Assay Milestone Date” is the date that Borrower has (i) submitted to the FDA as
a 510(k) premarket notification submission the first Atlas Assay developed for
the Atlas System (which, for the avoidance of doubt, must occur prior to
September 30, 2016), and (ii) delivered to Collateral Agent evidence that it has
achieved the Amortization Threshold for the most recently completed fiscal
quarter; in each case subject to verification and supporting evidence reasonably
requested by Collateral Agent.

“Depreciation and Amortization” means, for any period, an amount equal to the
sum of all depreciation and amortization expenses of Borrower for such period,
as determined in accordance with GAAP.

 

(Nanosphere) Second Amendment

 

1



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net income (or loss, if a negative
number) of Borrower as set forth or reflected on the most recent income
statement of Borrower prepared in accordance with GAAP.

“Non-Cash Operating Expenses” means, for any period, items (excluding
Depreciation and Amortization) contained in the cash flow statement caption
“Adjustments to reconcile net loss to net cash used in operating activities.” as
set forth or reflected on the most recent income statement of Borrower prepared
in accordance with GAAP.

“Second Amendment Effective Date” means the date upon which Borrower has
satisfied (to the satisfaction of Collateral Agent in its sole discretion) the
conditions precedent set forth in Section 3 (Conditions to Effectiveness) of
that certain Second Amendment to Loan and Security Agreement, dated as of
December 7, 2015, by and among Borrower, Collateral Agent, and the Lenders.

“Second Amendment Warrants” means any of those certain Warrants to Purchase
Stock, dated on or about the Second Amendment Effective Date, issued by Borrower
in favor of a Lender or such Lender’s Affiliates, all as may be amended,
restated, or otherwise modified or supplemented from time to time.

“Third Draw Period” is the period commencing on the Assay Milestone Date and
ending on November 15, 2016.

(ii) Definition of “Amortization Threshold”. The definition of “Amortization
Threshold” in Section 1.4 is amended and restated to read as follows:

“Amortization Threshold” means the Borrower continuing to maintain, for each
fiscal quarter, an Adjusted Cash Flow, measured on the last day of each fiscal
quarter for the immediately concluded fiscal quarter, at levels equal to or
greater than the thresholds in the table below:

 

Quarter

   Adjusted
Cash Flow  

Quarter beginning January 1, 2016

   -$ 6,500,000   

Quarter beginning April 1, 2016

   -$ 6,300,000   

Quarter beginning July 1, 2016

   -$ 6,000,000   

Quarter beginning October 1, 2016

   -$ 4,600,000   

Quarter beginning January 1, 2017

   -$ 3,500,000   

Quarter beginning April 1, 2017

   -$ 3,900,000   

Quarter beginning July 1, 2017

   -$ 1,400,000   

Quarter beginning October 1, 2017

   $ 200,000   

Quarter beginning January 1, 2018

   $ 1,500,000   

Quarter beginning April 1, 2018

   $ 1,300,000   

Quarter beginning July 1, 2018

   $ 1,200,000   

Quarter beginning October 1, 2018

   $ 2,600,000   

Quarter beginning January 1, 2019

   $ 4,300,000   

Quarter beginning April 1, 2019

   $ 2,500,000   

Quarter beginning July 1, 2019

   $ 2,400,000   

Quarter beginning October 1, 2019

   $ 4,900,000   

 

(Nanosphere) Second Amendment

 

2



--------------------------------------------------------------------------------

(iii) Definition of “Milestone Date”. The definition of “Milestone Date” in
Section 1.4 is amended and restated to read as follows:

“Milestone Date” is the date that Borrower has achieved, prior to May 14, 2016,
(i) trailing six (6) month revenue under GAAP of at least Twelve Million Dollars
($12,000,000.00) during any consecutive six (6) month period, measured monthly
on an unaudited basis for any month for which audited financial statements are
not available; and (ii) no less than 100 cumulative new unit placements (such
placements having not been in existence as of January 1, 2015) during any
consecutive twelve (12) month period, measured monthly; in each case subject to
verification and supporting evidence reasonably requested by Collateral Agent.

(iv) Definition of “Warrant”. The definition of “Warrant” in Section 1.4 is
amended and restated to read as follows:

“Warrant” means any of (a) that certain Warrant to Purchase Stock dated as of
the Effective Date issued by Borrower in favor of a Lender or such Lender’s
Affiliates, (b) the Second Amendment Warrants, or (c) any other warrant entered
into in connection with the Term Loan, all as may be amended, restated, or
otherwise modified or supplemented from time to time.

(v) Section 2.2. Section 2.2(a)(ii) is hereby amended and restated as follows:

(ii) Subject to the terms and conditions of this Agreement, after the Second
Amendment Effective Date, the Lenders agree, severally and not jointly,
(x) during the Second Draw Period, upon the request of Borrower, to make term
loans to Borrower in an aggregate principal amount up to Five Million Dollars
($5,000,000) in one advance according to each Lender’s Term B Loan Commitment as
set forth on Schedule 1.1 hereto; provided, that such loans pursuant to this
clause (x) shall be made at the sole discretion of each Lender to the extent
Borrower fails to satisfy the Amortization Threshold for any quarter during such
Second Draw Period, and (y) during the Third Draw Period, upon the request of
Borrower, to make term loans to Borrower in an aggregate principal amount up to
Five Million Dollars ($5,000,000) in one advance according to each Lender’s
Term B Loan Commitment as set forth on Schedule 1.1 hereto; provided, that such
loans pursuant to this clause (y) shall be made at the sole discretion of each
Lender to the extent Borrower fails to satisfy the Amortization Threshold for
any quarter during such Third Draw Period (such term loans referenced in clauses
(x) and (y) are hereinafter referred to singly as a “Term B Loan”, and
collectively as the “Term B Loans”; each Term A Loan or Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans and the
Term B Loans are hereinafter referred to collectively as the “Term Loans”).
After repayment, no Term B Loan may be re-borrowed.

 

(Nanosphere) Second Amendment

 

3



--------------------------------------------------------------------------------

(vi) Section 7.14. Section 7.14 is hereby amended and restated as follows:

7.14 Financial Covenant. Borrower shall not permit its cash on deposit in a
Collateral Account subject to a Control Agreement in favor of the Collateral
Agent to be less than (a) Three Million Dollars ($3,000,000.00) prior to the
First Amendment Effective Date, (b) Four Million Dollars ($4,000,000.00) on and
after the First Amendment Effective Date but prior to the earlier of (i) the
earlier of (x) the Milestone Date, or (y) May 14, 2016, or (ii) the Funding Date
of any portion of the Term B Loan pursuant to Section 2.2(a)(ii)(x), and
(c) Five Million Dollars ($5,000,000.00) upon the earlier of (i) the earlier of
(x) the Milestone Date, or (y) May 14, 2016, or (ii) the Funding Date of any
portion of the Term B Loan pursuant to Section 2.2(a)(ii)(x).

(vii) Section 7.16. Section 7.16 is hereby amended and restated as follows:

7.16 Reserved.

(b) References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Second Amendment.

SECTION 3 Conditions of Effectiveness. The effectiveness of Section 2 of this
Second Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a) This Second Amendment. The Collateral Agent shall have received this Second
Amendment, executed by the Collateral Agent, the Lenders and the Borrower.

(b) Fees and Expenses. The Borrower shall have paid (i) all invoiced costs and
expenses then due in accordance with Section 5(d), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Second Amendment Effective
Date under the Loan and Security Agreement.

(c) Equity Raise. Borrower shall not fail to receive, following the First
Amendment Effective Date, in an aggregate amount of at least Ten Million Dollars
($10,000,000.00), gross proceeds from any combination of either or both of the
following: (i) upfront, milestone or royalty payments in connection with
Permitted Licenses, distribution, or collaboration agreements, in each case as
permitted hereunder and subject to terms and conditions reasonably acceptable to
Collateral Agent, or (ii) a bona fide equity financing from investors, provided
that such equity financing shall not permit, or include any provision,
permitting redemption, “clawbacks” or similar rights to any proceeds funded,
liquidated damages, escrow or deposit arrangements, blocked account provisions,
limitations on the use of any proceeds, setoff or similar rights with respect to
the proceeds of such transaction or any other funds, or other restrictions
encumbering or limiting the use of the net proceeds from such transaction or
series of related transactions, in each case subject to verification by
Collateral Agent (including supporting documentation reasonably requested by
Collateral Agent).

(d) The Warrants. The Collateral Agent shall have received the Second Amendment
Warrants, which shall consist of (i) a warrant issued to “NSPH Funding LLC” in
the amount of 300,000 shares, and (ii) a warrant issued to “SWK Funding LLC” in
the amount of 200,000 shares, each such warrant to be issued by Borrower on or
before the Second Amendment Effective Date in form and substance acceptable to
Collateral Agent and such Lender, together with a registration rights agreement,
which shall relate only to the Second Amendment Warrants, in form and substance
satisfactory to the Collateral Agent and each Lender (provided, that for the
avoidance of doubt, such registration rights agreement shall encompass all of
the registration rights to the Second Amendment Warrants).

(e) Representations and Warranties; No Default. On the Second Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i) The representations and warranties contained in Section 4 shall be true and
correct on and as of the Second Amendment Effective Date as though made on and
as of such date; and

(ii) There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

 

(Nanosphere) Second Amendment

 

4



--------------------------------------------------------------------------------

SECTION 4 Representations and Warranties. To induce the Lenders to enter into
this Second Amendment, the Borrower hereby confirms, as of the date hereof,
(a) that the representations and warranties made by it in Section 5 of the Loan
and Security Agreement and in the other Loan Documents are true and correct in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof. For the purposes of
this Section 4, (i) each reference in Section 5 of the Loan and Security
Agreement to “this Agreement,” and the words “hereof,” “herein,” “hereunder,” or
words of like import in such Section, shall mean and be a reference to the Loan
and Security Agreement as amended by this Second Amendment, and (ii) any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete as of such
earlier date); (b) that there has not been and there does not exist a Material
Adverse Change; and (c) that the information included in the Perfection
Certificate delivered to Collateral Agent on the Effective Date remains true and
correct.

SECTION 5 Miscellaneous.

(a) Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto, the Loan and Security Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed in all respects. The Lenders’ and the Collateral Agent’s
execution and delivery of, or acceptance of, this Second Amendment shall not be
deemed to create a course of dealing or otherwise create any express or implied
duty by any of them to provide any other or further amendments, consents or
waivers in the future. The Borrower hereby reaffirms the grant of security under
Section 4.1 of the Loan and Security Agreement and hereby reaffirms that such
grant of security in the Collateral secures all Obligations under the Loan and
Security Agreement, including without limitation any Term Loans funded on or
after the Second Amendment Effective Date, as of the date hereof.

(b) Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Second Amendment shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Collateral Agent shall
have received notice from such Lender prior to the Second Amendment Effective
Date specifying its objection thereto.

(c) No Reliance. The Borrower hereby acknowledges and confirms to the Collateral
Agent and the Lenders that the Borrower is executing this Second Amendment on
the basis of its own investigation and for its own reasons without reliance upon
any agreement, representation, understanding or communication by or on behalf of
any other Person.

(d) Costs and Expenses. The Borrower agrees to pay to the Collateral Agent
within ten (10) days of its receipt of an invoice (or on the Second Amendment
Effective Date to the extent invoiced on or prior to the Second Amendment
Effective Date), the out-of-pocket costs and expenses of the Collateral Agent
and the Lenders party hereto, and the fees and disbursements of counsel to the
Collateral Agent and the Lenders party hereto (including allocated costs of
internal counsel), in connection with the negotiation, preparation, execution
and delivery of this Second Amendment and any other documents to be delivered in
connection herewith on the Second Amendment Effective Date or after such date.

(e) Binding Effect. This Second Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

(f) Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE

 

(Nanosphere) Second Amendment

 

5



--------------------------------------------------------------------------------

GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE COLLATERAL.

(g) Complete Agreement; Amendments. This Second Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Second Amendment and the
Loan Documents merge into this Agreement and the Loan Documents.

(h) Severability of Provisions. Each provision of this Second Amendment is
severable from every other provision in determining the enforceability of any
provision.

(i) Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile, portable document format (.pdf) or other
electronic transmission will be as effective as delivery of a manually executed
counterpart hereof.

(j) Loan Documents. This Second Amendment and the documents related thereto
shall constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

(Nanosphere) Second Amendment

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment,
as of the date first above written, to be effective as of the Second Amendment
Effective Date.

 

BORROWER: NANOSPHERE, INC. By:  

/s/ Michael K. McGarrity

Name:  

Michael K. McGarrity

Title:  

CEO

COLLATERAL AGENT AND LENDER: NSPH Funding LLC By:  

/s/ Stephen J. DeNelsky

Name:  

Stephen J. DeNelsky

Title:  

President

LENDER: SWK FUNDING LLC

By: SWK Holdings Corporation

its sole Manager

By:  

/s/ Winston Black

Name:  

Winston Black

Title:  

Managing Director

[Signature Page to Second Amendment to Loan and Security Agreement]